IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 72 MAL 2022
                                             :
                    Respondent               :
                                             :   Petition for Allowance of Appeal
                                             :   from the Unpublished
              v.                             :   Memorandum and Order of the
                                             :   Superior Court at No. 1007 EDA
                                             :   2021 entered on January 18, 2022,
TONY BOYD JR.,                               :   affirming the Judgment of Sentence
                                             :   of the Montgomery County Court of
                    Petitioner               :   Common Pleas at No. CP-46-CR-
                                             :   0005725-2018 entered on June 23,
                                             :   2020


                                      ORDER



PER CURIAM                                               DECIDED: August 24, 2022

      AND NOW, this 24th day of August, 2022, the Petition for Allowance of Appeal is

GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED

to the Superior Court for reconsideration in light of Commonwealth v. Thorne, 2022 WL

2231821 (filed June 22, 2022).